     Case 3:15-cv-03522-WHO Document 687 Filed 12/16/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10

11 NATIONAL ABORTION FEDERATION                 Case No. 3:15-cv-3522 (WHO)
   (NAF),
12
                                                Judge William H. Orrick, III
13            Plaintiff,
        vs.                                     STIPULATON FOR (i)
14
                                                EXTENSION OF PAGE LIMITS,
15 THE CENTER FOR MEDICAL PROGRESS,             AND (ii) EXTENSION OF TIME TO
   BIOMAX PROCUREMENT SERVICES, LLC,            FILE OPPOSITION TO
16 DAVID DALEIDEN (aka “ROBERT                  PLAINTIFF’S MOTION FOR
   SARKIS”), and TROY NEWMAN,                   SUMMARY JUDGMENT (ECF
17                                              #665), AND [PROPOSED] ORDER
18            Defendants.
                                                Location: Courtroom 2, 17th Floor
19

20

21

22

23

24

25

26
27

28
                               STIPULATION AND PROPOSED ORDER
                                      3:15-CV-3522 (WHO)
        Case 3:15-cv-03522-WHO Document 687 Filed 12/16/20 Page 2 of 5




 1          Pursuant to Local Rules 7-3(a), 7-3(c), 7-11(a), and 7-12, Defendants and Plaintiff stipulate

 2 and request the Court modify the page limits for the parties’ respective opposition and reply briefs

 3 regarding Plaintiff’s pending motion for Summary Judgment and Entry of Permanent Injunction

 4 (ECF #665). Furthermore, pursuant to Local Rules 6-2(a) and 7-3(a) Plaintiff and Defendants

 5 stipulate and request the Court to modify the deadlines set by the Court (ECF #663 and 679). Plaintiff

 6 and Defendants hereby stipulate and request as follows:

 7          WHEREAS, pursuant to Local Rule 7-3(a), the length of any opposition brief to Plaintiff’s

 8 motion for summary judgment is limited to 25 pages of text;

 9          WHEREAS, pursuant to Local Rule 7-3(a), the length of any reply brief in support of

10 Plaintiff’s motion for summary judgment is 15 pages of text;

11          WHEREAS, Defendants intend to join in a single opposition brief both the opposition to

12 summary judgment and raise the copyright issues;

13          WHEREAS, Defendants have determined that to adequately brief all relevant issues for the

14 Court, Defendants would need an expansion of their opposition brief from 25 to 30 pages of text;

15          WHEREAS, Defendants are still in process of preparing their opposition brief, and will take

16 care to edit it so that it is no longer than needed to adequately brief all relevant issues for the Court;

17          WHEREAS, Plaintiff has no opposition to this expansion so long as a proportional expansion

18 of Plaintiff’s reply brief from 15 to 20 pages is also granted;
19          WHEREAS, pursuant to Court Order the deadline for Defendants to oppose Plaintiff’s motion

20 for summary judgment is December 23, 2020;

21          WHEREAS, pursuant to Court Order the deadline for Plaintiff’s reply to Defendants’

22 Opposition is January 20, 2021;

23          WHEREAS, pursuant to Court Order the hearing on Plaintiff’s motion for summary

24 Judgment is February 3, 2021;

25          WHEREAS, the depositions of Plaintiff’s witnesses occurred on December 9-10, 2020, and

26 Defendants represent that they do not have adequate time to review deposition transcripts and
27 exhibits and to incorporate them into the opposition;

28          WHEREAS, necessary Defense Counsel have been and will be unavailable due to the

                                                         1
                                       STIPULATION AND PROPOSED ORDER
                                              3:15-CV-3522 (WHO)
        Case 3:15-cv-03522-WHO Document 687 Filed 12/16/20 Page 3 of 5




 1 holidays and expedited litigation in COVID-19 church closing cases; and

 2         WHEREAS, Plaintiff will also need an extension of time to file their reply brief in support of

 3 their motion for summary judgment;

 4         NOW THEREFORE, IT IS HEREBY STIPULATED AND REQUESTED by the parties,

 5 through their undersigned counsel, that:

 6         1.      The Court issues an order expanding the page limits for Defendants’ opposition to

 7 summary judgment brief from 25 to 30 pages;

 8         2.      The Court issue an order expanding the page limits for Plaintiff’s reply brief from 15

 9 to 20 pages;

10         3.      The Court issue an order extending the deadline for Defendants to oppose Plaintiff’s

11 motions for summary judgment to Wednesday, January 6, 2021;

12         4.      The Court issue an order extending the deadline for Defendants to file their reply to

13 their motion for summary judgment to Friday, February 5, 2020; and

14         5.      The Court issue an order moving the hearing date on Plaintiff’s motion for summary

15 judgment from February 3, 2021 at 2:00 p.m. to February 17, 2021 at 2:00 p.m. (or to a later date

16 and time that more convenient for the court).

17                                       Respectfully submitted,

18                                       /s/ Mark P. Meuser
                                         Harmeet K. Dhillon (CA Bar No. 207873)
19                                       Mark P. Meuser (CA Bar No. 231335)
20                                       Michael Yoder, pro hac vice
                                         DHILLON LAW GROUP INC.
21                                       177 Post Street, Suite 700
                                         San Francisco, CA 94108
22                                       415-433-1700
                                         415-520-6593 (fax)
23                                       harmeet@dhillonlaw.com
                                         mmeuser@dhillonlaw.com
24                                       myoder@dhillonlaw.com
25                                       Charles S. LiMandri (CA Bar No. 110841)
                                         Paul M. Jonna (CA Bar No. 265389)
26
                                         Jeffrey M. Trissell (CA Bar No. 292480)
27                                       FREEDOM OF CONSCIENCE DEFENSE FUND
                                         P.O. Box 9520
28                                       Rancho Santa Fe, CA 92067

                                                      2
                                     STIPULATION AND PROPOSED ORDER
                                            3:15-CV-3522 (WHO)
         Case 3:15-cv-03522-WHO Document 687 Filed 12/16/20 Page 4 of 5



                                         Tel: (858) 759-9948
 1                                       Facsimile: (858) 759-9938
                                         cslimandri@limandri.com
 2                                       pjonna@limandri.com
 3                                       jtrissell@limandri.com

 4                                       Thomas Brejcha, pro hac vice
                                         Peter Breen, pro hac vice
 5                                       THOMAS MORE SOCIETY
                                         309 W. Washington St., Ste. 1250
 6                                       Chicago, IL 60606
                                         Tel: (312) 782-1680
 7                                       tbrejcha@thomasmoresociety.org
                                         pbreen@thomasmoresociety.org
 8
                                         Patrick David Duplessis
 9
                                         WHITMYER IP GROUP LLC
10                                       600 Summer Street
                                         Stamford, CT 06901
11                                       Tel: (203) 703-0800
                                         pduplessis@whipgroup.com
12
                                         Attorneys for Defendants
13

14                                       /s/ Derek Francis Foran
                                         Derek Francis Foran (CA Bar No. 224569)
15                                       Spencer McManus (CA Bar No. 322824)
                                         Karen Leung (CA Bar No. 323029)
16                                       MORRISON & FOERSTER LLP
17                                       425 Market Street
                                         San Francisco, CA 94105
18                                       Tel: (415) 268-6323
                                         Facsimile: (415) 268-7522
19                                       dforan@mofo.com
                                         smcmanus@mofo.com
20                                       kleung@mofo.com
21                                       Attorneys for Plaintiffs
22
                                Attestation Pursuant to Civ. L.R. 5.1(i)(3)
23
            As the filer of this document, I attest that concurrence in the filing was obtained from the
24
     other signatories.
25
                                         /s/ Mark P. Meuser
26
                                         Mark P. Meuser
27                                       Counsel for Defendants

28

                                                      3
                                     STIPULATION AND PROPOSED ORDER
                                            3:15-CV-3522 (WHO)
        Case 3:15-cv-03522-WHO Document 687 Filed 12/16/20 Page 5 of 5




 1                                 [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     Dated: December 16, 2020             ____________________________
 5                                              Hon. William H. Orrick
 6                                              United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              4
                                STIPULATION AND PROPOSED ORDER
                                       3:15-CV-3522 (WHO)
